      Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 1 of 26



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MR. SANDLESS FRANCHISE, LLC,           :     CIVIL ACTION
                                       :     NO. 19-01267
          Plaintiff,                   :
                                       :
     v.                                :
                                       :
KAREN CESARONI LLC, et al.,            :
                                       :
          Defendants.                  :



                         M E M O R A N D U M

EDUARDO C. ROBRENO, J.                             October 29, 2020


I.   INTRODUCTION

     This case involves claims by Mr. Sandless Franchise, LLC

(“MSF”) against: (1) a former franchisee, Karen Cesaroni LLC

(“KCLLC”); (2) KCLLC’s owners, Karen and Roldo Cesaroni; and (3)

the Cesaronis’ newly-formed company, New England Wood & Tile

Services LLC (collectively, the “Cesaroni Parties”) for breach

of contract, service mark infringement, and unfair competition,

inter alia.

     In response, the Cesaroni Parties bring counterclaims

against MSF for breach of contract, inter alia, and name the

following parties as additional counterclaim defendants: (1)

MSF’s CEO, Daniel J. Prasalowicz; (2) another Mr. Sandless
       Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 2 of 26



franchisee, Mr. Sandless Central Massachusetts (“MSCM”); and (3)

MSCM’s owner, Frank Pupillo. 1

      MSCM and Pupillo move to dismiss the counterclaims against

them for lack of personal jurisdiction and failure to state a

claim. MSF and Prasalowicz move to dismiss the counterclaims

against them for failure to state a claim. 2

      For the reasons described below, the Court will grant MSCM

and Pupillo’s Motion to Dismiss for lack of personal

jurisdiction. The Court will also grant the Motion to Dismiss

Counts V and VI against Prasalowicz for failure to state a claim

and will deny MSF and Prasalowicz’s Motion to Dismiss the

remaining counterclaims against them.


II.   BACKGROUND 3

      MSF, a Pennsylvania franchisor, licenses the “Mr. Sandless”

trademark used in connection with wood floor refinishing


1     For the purposes of the pending Motions to Dismiss, the Court will
assume without deciding that the additional counterclaim defendants are
properly joined as parties to the action. See Fed. R. Civ. P. 13(h).
2     On November 1, 2019, the Court granted in part and denied in part the
counterclaim defendants’ previous Motions to Dismiss the counterclaims
brought under three theories: (1) lack of personal jurisdiction as to MSCM
and Pupillo; (2) improper venue as to MSCM and Pupillo; and (3) failure to
state a claim as to all counterclaim defendants. The Court dismissed the
counterclaims for breach of contract, tortious interference, and civil
conspiracy (based on tortious interference) without prejudice for failure to
state a claim. The Court dismissed the counterclaims for fraudulent
inducement and civil conspiracy (based on fraudulent inducement) with
prejudice as time barred. The Order made no determination regarding personal
jurisdiction or venue and dismissed those arguments without prejudice. Order
Den. in Part, Granting in Part Countercl. Defs.’ Mots. Dismiss, ECF No. 38.
3     As required at the motion to dismiss stage, the Court accepts all well-
pled factual allegations as true. See Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007).

                                      2
      Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 3 of 26



services. In 2012, KCLLC entered into a franchise agreement with

MSF to operate a Mr. Sandless franchise in Massachusetts. The

Cesaroni Parties allege MSF represented to them orally and in

writing that the franchise territories acquired by KCLLC would

be “exclusive”——i.e., other providers of Mr. Sandless goods and

services would be excluded from those territories.

     The franchise agreement between MSF and KCLLC contains a

provision for special treatment of “Regional Accounts,” which

are Mr. Sandless customers with five or more businesses “whose

presence is not confined within any one particular designated

territory.” Am. Answer to First Am. Compl. ¶ 161, ECF No. 84.

Under the franchise agreement, MSF has “the exclusive right . .

. to negotiate and enter into agreements or approve forms of

agreement to provide services to Regional Accounts, licensees or

franchisees, including locations within [KCLLC’s] Designated

Territory.” Id. The agreement also provides that, with respect

to any “contract with or the acceptance of a bid by a Regional

Account which contemplates the provision of services to one or

more Regional Accounts located within [KCLLC’s] Designated

Territory, KCLLC has the option to perform such services.” Id.

     The Cesaroni Parties allege that MSF and Prasalowicz

entered into a continuing agreement with MSCM and Pupillo to

service a large Mr. Sandless customer with multiple facilities

in KCLLC’s exclusive territory and did not disclose this

                                    3
      Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 4 of 26



agreement to KCLLC. They allege MSCM and Pupillo performed

interfering activities “outside business hours and under cover

of darkness” to avoid detection by KCLLC. Id. ¶ 170.

     The Cesaroni Parties learned of this activity by

“happenstance” around December of 2016. Id. ¶ 172. When KCLLC

confronted Prasalowicz, he represented that the customer at

issue was a “Regional Account” within the meaning of the

franchise agreement. Id. ¶ 175. The Cesaroni Parties allege MSF

was contractually obligated to give KCLLC the option of serving

the customer before presenting the opportunity to another Mr.

Sandless franchisee, and that MSF continued to authorize and

arrange for MSCM and Pupillo to service customers in violation

of KCLLC’s rights through the termination of KCLLC’s franchise

in November 2018.

     The counterclaims currently before the Court arise from the

alleged agreement between MSF/Prasalowicz and MSCM/Pupillo to

perform Mr. Sandless services in KCLLC’s exclusive territory.

The Cesaroni Parties bring the following counterclaims:

          Count I:          Breach of contract
                            (KCLLC v. MSF)
          Count II:         Interference with contract
                            (KCLLC v. MSCM and Pupillo)
          Count III:        Interference with prospective
                            contractual relations
                            (KCLLC v. Prasalowicz, MSCM, and
                            Pupillo)




                                    4
      Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 5 of 26



          Count IV:         Civil conspiracy
                            (KCLLC v. MSF, Prasalowicz, MSCM, and
                            Pupillo)
          Count V:          Relief under federal trademark law
                            (The Cesaroni Parties v. MSF and
                            Prasalowicz)
          Count VI:         Relief under Pennsylvania Trademark and
                            Trade Secrets Acts
                            (The Cesaroni Parties v. MSF and
                            Prasalowicz)

III. LEGAL STANDARD

     Courts evaluate a motion to dismiss a counterclaim under

the same standard as a motion to dismiss a complaint. See, e.g.,

Barefoot Architect, Inc. v. Bunge, 632 F.3d 822, 826 (3d Cir.

2011). A party may move to dismiss a complaint for lack of

personal jurisdiction. Fed. R. Civ. P. 12(b)(2). In deciding a

motion to dismiss for lack of jurisdiction, “a court is required

to accept the [counterclaim plaintiff’s] allegations as true,

and is to construe disputed facts in favor of the [counterclaim

plaintiff].” Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324,

330 (3d Cir. 2009) (quoting Toys “R” Us, Inc. v. Step Two, S.A.,

318 F.3d 446, 457 (3d Cir. 2003)).

     A party may also move to dismiss a complaint for failure to

state a claim upon which relief can be granted. Fed. R. Civ. P.

12(b)(6). When reviewing such a motion, the Court is “required

to accept as true all allegations in the complaint and all

reasonable inferences that can be drawn from [the allegations]

after construing them in the light most favorable to the non-

                                    5
       Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 6 of 26



movant.” Conard v. Pa. State Police, 902 F.3d 178, 182 (3d Cir.

2018) (quoting Jordan v. Fox, Rothschild, O’Brien & Frankel, 20

F.3d 1250, 1261 (3d Cir. 1994)). However, “the tenet that a

court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007)). To survive a motion to dismiss for

failure to state a claim, a complaint must “contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Id. (quoting Twombly, 550 U.S.

at 570).


IV.   DISCUSSION

      A.   Personal Jurisdiction

      MSCM and Pupillo move to dismiss the counterclaims against

them for lack of personal jurisdiction. “The burden of

demonstrating the facts that establish personal jurisdiction”

falls on the party asserting such jurisdiction. Metcalfe v.

Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009)

(quoting Pinker v. Roche Holdings Ltd., 292 F.3d 361, 368 (3d

Cir. 2002)). If a counterclaim defendant raises a jurisdictional

defense, “the [counterclaim plaintiff] must ‘prov[e] by


                                     6
      Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 7 of 26



affidavits or other competent evidence that jurisdiction is

proper.’” Id. (quoting Dayhoff Inc. v. H.J. Heinz Co., 86 F.3d

1287, 1302 (3d Cir. 1996)). If the district court does not hold

an evidentiary hearing, a counterclaim plaintiff “need only

establish a prima facie case of personal jurisdiction.” Id.

(quoting O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d

Cir. 2007)).

     A federal court may exercise personal jurisdiction over a

non-resident defendant to the extent provided by the law of the

state in which the federal court sits. Fed. R. Civ. P.

4(k)(1)(A). Pennsylvania’s long-arm statute gives its courts

jurisdiction over out-of-state defendants to the maximum extent

allowed by the U.S. Constitution. 42 Pa. Stat. and Cons. Stat.

Ann. § 5322(b) (West 2020).

     Consistent with the Due Process Clause of the Fourteenth

Amendment, a federal court may exercise personal jurisdiction

over a non-resident defendant on two bases: (1) general

jurisdiction and (2) specific jurisdiction. General jurisdiction

exists where a defendant’s contacts with the forum “are so

‘continuous and systematic’ as to render them essentially at

home in the forum State.” Daimler AG v. Bauman, 571 U.S. 117,

127 (2014) (quoting Goodyear Dunlop Tires Operations, S.A. v.

Brown, 564 U.S. 915, 919 (2011)). Where general jurisdiction is

present, a court has personal jurisdiction over the defendant

                                    7
      Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 8 of 26



“even if the plaintiff’s cause of action arises from the

defendant’s non-forum related activities.” Remick v. Manfredy,

238 F.3d 248, 255 (3d Cir. 2001) (citing Vetrotex Certainteed

Corp. v. Consol. Fiber Glass Prod. Co., 75 F.3d 147, 151 n.3 (3d

Cir. 1996)).

     In contrast, specific jurisdiction “is present only if the

plaintiff’s cause of action arises out of a defendant’s forum-

related activities, such that the defendant ‘should reasonably

anticipate being haled into court’ in that forum.” Id.

(quoting Vetrotex, 75 F.3d at 151) (internal quotation marks

omitted). When a defendant challenges personal jurisdiction, a

plaintiff must establish the following elements with “reasonable

particularity” to demonstrate that the court’s exercise of

specific jurisdiction comports with the Due Process Clause:

“‘First, the defendant must have “purposefully directed

[its] activities” at the forum.’ Second, the plaintiff’s claims

‘must “arise out of or relate to”’ the defendant’s

activities. And third, exercising personal jurisdiction must not

‘offend traditional notions of fair play and substantial

justice.’” Danziger & De Llano, LLP v. Morgan Verkamp LLC, 948

F.3d 124, 129–30 (3d Cir. 2020) (citations omitted).

     MSCM and Pupillo argue the Court lacks personal

jurisdiction over them because they do business only in

Massachusetts and Rhode Island and lack the constitutionally

                                    8
       Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 9 of 26



required minimum contacts with Pennsylvania. The Cesaroni

Parties concede the Court lacks general jurisdiction over MSCM

and Pupillo but contend the Court has specific jurisdiction

based on the following contacts MSCM and Pupillo had with the

forum: MSCM/Pupillo entered into a franchise agreement in

Pennsylvania with MSF, a Pennsylvania company; MSCM/Pupillo

attended training in Pennsylvania; MSCM/Pupillo agreed to

litigate any franchise-related disputes with MSF in

Pennsylvania; and MSCM/Pupillo “conspired with [MSF] to violate

the contractual rights of another franchisee who . . . had

entered into a substantially identical Pennsylvania law-governed

franchise agreement, in Pennsylvania, with [MSF].” Countercl.

Pls.’ Br. Opp’n to Countercl. Defs.’ Mot. Dismiss 11, ECF No.

88.

      The Cesaroni Parties also invoke the absent co-conspirator

doctrine. While the Third Circuit Court of Appeals has not

expressly adopted this theory of jurisdiction, district courts

in this circuit have adopted it under “certain circumstances.”

Doe v. Hesketh, 15 F. Supp. 3d 586, 595 (E.D. Pa. 2014)

(quoting Mass. Sch. of L. at Andover, Inc. v. Am. Bar Ass’n, 846

F. Supp. 374, 379 (E.D. Pa. 1994), aff’d, 107 F.3d 1026 (3d Cir.

1997)). Under the theory, the Court “imputes the contacts of the

‘resident’ co-conspirator over whom it has jurisdiction to the

‘foreign’ co-conspirator to see if there are sufficient contacts

                                     9
     Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 10 of 26



to exercise jurisdiction over the latter.” Id. (quoting Mass.

Sch. of L., 846 F. Supp. at 379). However, “[m]erely belonging

to a civil conspiracy does not make a member subject to the

jurisdiction of every other member’s forum.” Mass. Sch. of L.,

846 F. Supp at 379. To succeed in establishing jurisdiction

under this theory, a plaintiff “must allege that substantial

acts in furtherance of the conspiracy occurred within the forum

state and that the foreign defendant was, or should have been,

aware of them.” Hesketh, 15 F. Supp. 3d at 595.

     The Cesaroni Parties fail to plead that substantial acts in

furtherance of the alleged conspiracy occurred in Pennsylvania.

Nor do they sufficiently plead that their claims against MSCM

and Pupillo arise from “a defendant’s forum-related activities,

such that the defendant ‘should reasonably anticipate being

haled into court’ in that forum.” Remick, 238 F.3d at 255

(quoting Vetrotex, 75 F.3d at 151). The contacts they allege

MSCM and Pupillo had with the forum, including traveling to

Pennsylvania for training and entering into a contract with MSF

in the forum state, are insufficient to establish the minimum

contacts required to satisfy due process because the Cesaroni

Parties’ counterclaims do not arise out of those contacts. The

allegedly tortious behavior at issue (MSCM and Pupillo’s

servicing customers in KCLLC’s exclusive territory) took place

in Massachusetts, not Pennsylvania. Further, MSCM/Pupillo’s

                                   10
      Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 11 of 26



agreement to litigate any franchise-related disputes with MSF in

Pennsylvania cannot confer jurisdiction because the agreement

does not govern disputes between MSCM/Pupillo and other

franchisees.

      For these reasons, the Court will grant the Motion to

Dismiss the Cesaroni Parties’ counterclaims against MSCM and

Pupillo for lack of personal jurisdiction. 4


      B.    Failure to State a Claim

      Following dismissal of the counterclaims against MSCM and

Pupillo for lack of personal jurisdiction, the following

counterclaims against MSF and Prasalowicz remain:

            Count I:          Breach of contract
                              (KCLLC v. MSF)
            Count III:        Interference with prospective
                              contractual relations
                              (KCLLC v. Prasalowicz)
            Count IV:         Civil conspiracy
                              (KCLLC v. MSF and Prasalowicz)
            Count V:          Relief under federal trademark law
                              (The Cesaroni Parties v. MSF and
                              Prasalowicz)
            Count VI:         Relief under Pennsylvania Trademark and
                              Trade Secrets Acts
                              (The Cesaroni Parties v. MSF and
                              Prasalowicz)




4     MSCM and Pupillo also move to dismiss the counterclaims against them
pursuant to Federal Rule of Civil Procedure 12(b)(6). Because the Court will
grant MSCM and Pupillo’s Motion to Dismiss pursuant to Rule 12(b)(2), it need
not reach the movants’ alternative arguments.

                                     11
     Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 12 of 26



     MSF and Prasalowicz argue the Court should dismiss the

remaining counterclaims pursuant to Federal Rule of Civil

Procedure 12(b)(6) because: (1) the contractual limitations

period bars Counts I, III, and IV; (2) the gist of the action

doctrine bars Counts III and IV; (3) the parol evidence rule

bars evidence needed to plead Count I; (4) Prasalowicz is not a

plaintiff in the original action and the Cesaroni Parties do not

plausibly allege bad faith, as needed to state claims for Counts

V and VI; (5) the Cesaroni Parties agreed to mediate, rather

than litigate, any claims related to the franchise agreement;

and (6) Prasalowicz cannot be sued in his individual capacity

because he was acting within the scope of his employment. For

the following reasons, the Court will grant the Motion to

Dismiss Counts V and VI against Prasalowicz and will deny the

Motion to Dismiss the remaining counterclaims against MSF and

Prasalowicz for failure to state a claim.


          1.    Contractual Limitations Period

     First, MSF and Prasalowicz argue the Court should dismiss

Counts I, III, and IV because the franchise agreement between

the parties requires the Cesaroni Parties to bring any claims

arising out of the agreement within one year of the alleged

wrong. The relevant portion of the agreement states:

               You agree that no cause of action
          arising out of or under this Agreement may

                                   12
      Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 13 of 26



            be maintained by you against us unless
            brought before the expiration of (i) one (1)
            year after the act, transaction, or
            occurrence upon which the action is based;
            or (ii) one (1) year after you became aware
            of facts or circumstances reasonably
            indicating that you may have a claim against
            us under this Agreement, whichever occurs
            first. Any action not brought within this
            period shall be barred as a claim,
            counterclaim or defense.

First Am. Compl. Ex. 1, at 145, ECF No. 62.

      The Cesaroni Parties argue their counterclaims are not

subject to the contractual one-year limitation because the

provision is unconscionable. 5 Under Pennsylvania law, a court may

decline to enforce a contractual clause that is unconscionable.

13 Pa. Stat. and Cons. Stat. Ann. § 2302(a) (West 2020). To

establish unconscionability, a party must show that the

provision at issue was “both substantively and procedurally

unconscionable.” Quilloin v. Tenet HealthSystem Phila., Inc.,

673 F.3d 221, 230 (3d Cir. 2012) (citing Salley v. Option One



5     The Cesaroni Parties also challenge the following provisions of the
franchise agreement as unconscionable: non-reciprocal alternative dispute
resolution provisions, accelerated payment requirements, an asymmetrical
punitive damages waiver, a one-sided attorneys’ fees provision, and an unfair
indemnification clause. At oral argument on the previous Motions to Dismiss
the counterclaims held on October 22, 2019, counsel for the Cesaroni Parties
argued that the Court should sever any unconscionable terms and enforce the
remainder of the franchise agreement, which provides the basis for the breach
of contract counterclaim. Oral Arg. Tr. 32:19-22, ECF No. 46 (“We think that
all of the unconscionable terms can be and must be nullified and that the
agreement itself . . . is not in its entirety nullified.”). Because the
Cesaroni Parties do not ask the Court to nullify the entire franchise
agreement based on the allegedly unconscionable provisions, at this stage of
the litigation the Court need only determine the conscionability of the one-
year limitations period.


                                     13
     Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 14 of 26



Mortg. Corp., 925 A.2d 115, 119 (Pa. 2007)). A contract is

substantively unconscionable if it “unreasonably favors the

party asserting it.” Id. (citing Salley, 925 A.2d at 119). A

contract is procedurally unconscionable where “there was a lack

of meaningful choice in the acceptance of the challenged

provision.” Id. at 235 (quoting Salley, 925 A.2d at 119).

     In support of a finding of unconscionability, the Cesaroni

Parties highlight that the one-year limitations provision is

asymmetrical—i.e., it applies only to the Cesaroni Parties—and

that the franchise agreement is a contract of adhesion. For

their part, MSF and Prasalowicz allege that courts routinely

uphold similar provisions, and that the Cesaroni Parties had a

meaningful choice about whether to accept the franchise

agreement’s terms.

     Pennsylvania law permits parties to agree via contract to

limitations periods shorter than those prescribed by statute if

the agreed-upon timeframe is “not manifestly unreasonable.” 42

Pa. Stat. and Cons. Stat. Ann. § 5501(a) (West 2020). Courts in

this jurisdiction “have routinely held that a one-year statute

of limitations is not manifestly unreasonable.” Vino 100, LLC v.

Smoke on the Water, LLC, No. 09-4983, 2011 WL 2604338, at *4

(E.D. Pa. July 1, 2011) (citing Lardas v. Underwriters Ins.

Co., 231 A.2d 740, 741–42 (Pa. 1967); Smith v. Am. Equity Ins.

Co., 235 F. Supp. 2d 410, 412 (E.D. Pa. 2002); Caln Vill.

                                   14
      Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 15 of 26



Assocs., L.P. v. Home Indem. Co., 75 F. Supp. 2d 404, 410–11

(E.D. Pa. 1999)). Courts in this jurisdiction have also upheld

such provisions when they are non-reciprocal. E.g., Vino 100,

LLC, 2011 WL 2604338, at *8.

      The one-year provision at issue in the franchise agreement

is likewise reasonable and enforceable and therefore not

substantively unconscionable. The Cesaroni Parties are parties

to a commercial transaction, not unsophisticated customers faced

with a “take it or leave it” consumer contract. The one-year

provision does not unreasonably favor MSF, as it gives the

Cesaroni Parties a reasonable amount of time in which to bring

any claims related to the franchise agreement. Cf. Alexander v.

Anthony Int’l, L.P., 341 F.3d 256, 266 (3d Cir. 2003) (finding

thirty-day contractual limitations period unreasonable).

      Because the Cesaroni Parties have not established

substantive unconscionability, the Court need not reach the

issue of procedural unconscionability.

      For the foregoing reasons, the one-year limitations period

governs Counts I, III, and IV. 6 The contractual limitations

period runs either from one year after the occurrence giving

rise to the cause of action or one year after the Cesaroni



6     MSF and Prasalowicz also argue the counterclaims are barred by the
applicable state statutes of limitations. Because the Court will apply the
contractual limitations period——which is shorter than the applicable
statutes——it need not address this argument.

                                     15
      Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 16 of 26



Parties became aware of the occurrence, whichever comes first.

First Am. Compl. Ex. 1, at 145, ECF No. 62. MSF and Prasalowicz

argue the counterclaims are time barred because the Cesaroni

Parties admit they learned of the alleged wrongdoing in December

2016 but did not bring claims until 2019. See Am. Answer to

First Am. Compl. ¶ 172, ECF No. 84.

      The Cesaroni Parties respond by pointing to their pleading,

in which they aver that the alleged tortious acts and violation

of contractual rights continued “through the termination of

KCLLC’s franchise in November 2018,” id. ¶ 177, which is within

one year of when KCLLC first filed its counterclaims. 7 They argue

the timeliness of the tort claims turns on when the last

tortious acts occurred, and the timeliness of the breach of

contract claim depends on when MSF and Prasalowicz’s final

breach happened.



7     The Cesaroni Parties also argue their counterclaims are timely as a
recoupment defense. Recoupment is an equitable principle “that diminishes a
party’s right to recover a debt to the extent that the party holds money or
property of the debtor to which the party has no right.” In re Frescati
Shipping Co., 886 F.3d 291, 311 (3d Cir. 2018), aff’d sub nom. CITGO Asphalt
Ref. Co. v. Frescati Shipping Co., 140 S. Ct. 1081 (2020). Recoupment is not
subject to statutory or contractual limitations periods. However, “[t]he
defense is not intended to be a catch-all to allow any claims otherwise
barred” and is available “to allow only truly similar claims arising from the
same transaction to offset one another in the interest of equity between the
parties.” Id. at 312. The defense is “well-suited for disputes in which two
claims arise out of the same . . . contractual obligation, as often seen in
tax or bankruptcy cases.” Id. That is not the case here. The Cesaroni Parties
allege violations of the franchise agreement’s exclusivity provisions, while
MSF and Prasalowicz principally allege breach of the non-compete covenant and
nonpayment. Therefore, the recoupment defense is unavailable.



                                     16
     Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 17 of 26



     A court should dismiss a complaint for failure to state a

claim on statute of limitations grounds “only when the statute

of limitations defense is apparent on the face of the

complaint.” Wisniewski v. Fisher, 857 F.3d 152, 157 (3d Cir.

2017). Construing the facts in the light most favorable to the

non-movant, it is unclear whether the Cesaroni Parties allege a

single ongoing violation or multiple consecutive violations.

Therefore, there is an insufficient record for the Court to

determine at this time whether Counts I, III, and IV are timely

under the one-year contractual limitations period.

     For these reasons, the Court will not grant MSF and

Prasalowicz’s Motion to Dismiss the counterclaims as time barred

and will leave the issue for resolution at the summary judgment

stage.

          2.    Gist of the Action Doctrine

     MSF and Prasalowicz also argue that Pennsylvania’s “gist of

the action” doctrine bars the counterclaims for interference

with prospective contractual relations (Count III) and civil

conspiracy based on tortious interference (Count IV). The

doctrine bars tort claims “when the gist or gravamen of the

cause of action stated in the complaint, although sounding in

tort, is, in actuality, a claim against the party for breach of

its contractual obligations.” Bruno v. Erie Ins. Co., 106 A.3d

48, 53 (Pa. 2014).

                                   17
     Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 18 of 26



     Where “the facts of a particular claim establish that the

duty breached is one created by the parties by the terms of

their contract,” courts view the claim as one for breach of

contract. Id. at 68. Conversely, where “the facts establish that

the claim involves the defendant’s violation of a broader social

duty owed to all individuals, which is imposed by the law of

torts and, hence, exists regardless of the contract,” courts

view the claim as a tort. Id.

     When considering whether the gist of the action doctrine

bars the claim at issue, the procedural posture of the case is

“crucially important,” as courts may lack a sufficient record to

make the determination until “after substantial discovery and

motion practice.” SodexoMAGIC, LLC v. Drexel Univ., 333 F. Supp.

3d 426, 456 (E.D. Pa. 2018), appeal filed, No. 19-1107 (3d Cir.

2019); see also Neopart Transit, LLC v. CBM N.A. Inc., 314 F.

Supp. 3d 628, 638 (E.D. Pa. 2018) (denying motion to dismiss

under the gist of the action doctrine because, “depending on the

facts ultimately proven, [defendant] may have had fiduciary

duties” extending beyond the scope of the contract at issue).

     The Court has an insufficient record at this time to

determine whether the counterclaims at issue sound in tort or in

contract. Therefore, the Court will not dismiss Counts III and

IV under the gist of the action doctrine and will leave the

issue for resolution at the summary judgment stage.

                                   18
     Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 19 of 26



          3.    Parol Evidence Rule

     MSF also argues the breach of contract counterclaim (Count

I) relies on alleged statements barred by the parol evidence

rule. The rule “mandates that when a ‘written contract is clear

and unequivocal, its meaning must be determined by its contents

alone.’” United States v. Saferstein, 673 F.3d 237, 242 (3d Cir.

2012) (quoting Am. Eagle Outfitters v. Lyle & Scott Ltd., 584

F.3d 575, 594 (3d Cir. 2009)). The rule applies if the writing

at issue is integrated—i.e., if it “represents the entire

agreement between the parties.” Hershey Foods Corp. v. Ralph

Chapek, Inc., 828 F.2d 989, 994 (3d Cir. 1987). The parol

evidence rule aims to “preserve the integrity of written

agreements by refusing to permit the contracting parties to

attempt to alter the import of their contract through the use of

contemporaneous oral declarations.” Id. (quoting Rose v. Food

Fair Stores, Inc., 262 A.2d 851, 853 (Pa. 1970)).

     The Cesaroni Parties’ breach of contract counterclaim

alleges that MSF and Prasalowicz “affirmatively represented,

orally and in writing, that the territory or territories

acquired by KCLLC . . . would be exclusive, and that other

providers of Mr. Sandless goods and services . . . would be

excluded from the Territory during the term of franchise.” Am.

Answer to First Am. Compl. ¶ 156, ECF No. 84.



                                   19
     Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 20 of 26



     In support of their argument that the franchise agreement

represents a complete integration of the parties’ contract and

therefore bars consideration of any representations not

contained in the written agreement, MSF points to the

agreement’s integration clause:

               This Agreement contains the entire
          agreement between the parties concerning the
          Mr. Sandless franchise; no promises,
          inducements or representations not contained
          in this Agreement have been made, nor shall
          any be of any force or effect, or binding on
          the parties; provided, however, that nothing
          in this or any related agreement is intended
          to disclaim the representations made by us
          in the Disclosure Document that was
          furnished to you.

First Am. Compl. Ex. 1, at 146, ECF No. 62.

     Even assuming, arguendo, that the parol evidence rule bars

the alleged representations on which the Cesaroni Parties rely

that are not contained in the franchise agreement and disclosure

document, the remaining evidence they cite from the franchise

agreement and disclosure document is sufficient to state a claim

for breach of contract. The Cesaroni Parties’ pleading points to

several clauses in the franchise agreement and disclosure

document that refer to territorial exclusivity. See Am. Answer

to First Am. Compl. ¶¶ 159-161, ECF No. 84. They plausibly

allege MSF and Prasalowicz violated those contractual provisions

by “authorizing and arranging for MSCM and Pupillo to do



                                   20
     Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 21 of 26



business in KCLLC’s Designated Territory, and by concealing this

activity from KCLLC.” Id. ¶ 169.

     Therefore, the Court will not dismiss Count I pursuant to

the parol evidence rule.


          4.    Relief Under Trademark Laws

     Counts V and VI raise claims for relief under federal and

state trademark laws, respectively. The Cesaroni Parties seek

attorneys’ fees and expenses pursuant to the statutes.

     Under the Lanham Act——the federal statute governing

trademarks——a court may award reasonable attorneys’ fees to the

prevailing party in “exceptional” cases. 15 U.S.C. § 1117. A

case is “exceptional” if: “(a) there is an unusual discrepancy

in the merits of the positions taken by the parties or (b) the

losing party has litigated the case in an ‘unreasonable

manner.’” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 315

(3d Cir. 2014) (quoting Octane Fitness, LLC v. ICON Health &

Fitness, Inc., 572 U.S. 545, 554 (2014)). Whether litigation

positions or tactics are sufficiently exceptional to merit

attorneys’ fees “must be determined by district courts ‘in the

case-by-case exercise of their discretion, considering the

totality of the circumstances.’” Id. (quoting Octane Fitness,

572 U.S. at 554).




                                   21
     Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 22 of 26



     The Cesaroni Parties also seek relief under Pennsylvania’s

Trade Secrets and Trademark Acts. Under the state’s Uniform

Trade Secrets Act, a court “may award reasonable attorney fees,

expenses and costs to the prevailing party” if, inter alia, “a

claim of misappropriation is made in bad faith.” 12 Pa. Stat.

and Cons. Stat. Ann. § 5305 (West 2020). Under the Trademark

Act, a court may award attorneys’ fees to the prevailing party

“where the court finds the other party committed . . . wrongful

acts with knowledge or in bad faith.” 54 Pa. Stat. and Cons.

Stat. Ann. § 1125 (West 2020).

     Prasalowicz argues the Court should dismiss these

counterclaims against him because MSF, not Prasalowicz, brought

suit against the Cesaroni Parties. The Court agrees. The

Cesaroni Parties challenge the trademark infringement action MSF

brought and prosecuted against them. Because Prasalowicz brought

no such action, the Cesaroni Parties cannot plausibly allege

that there is an “unusual discrepancy” in the merits of the

parties’ positions, that Prasalowicz litigated a case against

them in an “unreasonable manner,” or that he made a claim in bad

faith, as required to state a claim for relief under federal and

state trademark laws. See Fair Wind Sailing, 764 F.3d at 315; 12

Pa. Stat. and Cons. Stat. Ann. § 5305 (West 2020). Therefore,

the Court will dismiss Counts V and VI against Prasalowicz.



                                   22
     Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 23 of 26



     For its part, MSF argues the Court should dismiss Counts V

and VI against it because the Cesaroni Parties fail to allege

bad faith. This argument is unpersuasive. The Cesaroni Parties

argue that MSF brought suit against them for trademark

infringement, inter alia, without conducting a thorough pre-

litigation investigation and despite the fact that the Cesaroni

Parties did not continue to trade as “Mr. Sandless” after the

termination of their franchise. Taken as true, these allegations

plausibly state a claim for recovery under federal and state

trademark laws. Of course, whether the Court will ultimately

determine that the Cesaroni Parties’ case is “exceptional”

within the meaning of the Lanham Act or that MSF and Prasalowicz

acted in bad faith, as required to recover under Pennsylvania

trademark laws, is another question for another day.

     For the foregoing reasons, the Court will grant the Motion

to Dismiss Counts V and VI against Prasalowicz and deny the

Motion to Dismiss Counts V and VI against MSF.


          5.    Mediation

     MSF and Prasalowicz highlight in their Motion to Dismiss

that “the Agreement on which the entire action is based requires

mandatory mediation of the Defendants’ claims using a well-

defined and fair procedure set forth in the Agreement, which

Defendants ignored.” Countercl. Defs.’ Mot. Dismiss 2, ECF No.


                                   23
     Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 24 of 26



86-1. However, they do not move to compel mediation or to stay

the proceedings pending alternative dispute resolution. It is

unclear whether MSF and Prasalowicz argue that the Cesaroni

Parties’ failure to seek mediation warrants dismissal, or

whether they raise this fact only to bolster their argument that

“Defendants wish to sue under certain provisions of the

[franchise agreement] but forgo others.” Id. at 5.

     The relevant portion of the franchise agreement states:

               At our option, all claims or disputes
          between you and us or our affiliates arising
          out of, or in any way relating to, this
          Agreement, or any of the parties’ respective
          rights and obligations arising out of this
          Agreement, shall be submitted first to
          mediation in Delaware County, Pennsylvania .
          . . . Before commencing any legal action
          against us or our affiliates with respect to
          any such claim or dispute, you must submit a
          notice to us which specifies, in detail, the
          precise nature and grounds of such claim or
          dispute. . . . You may not commence any
          action against us or our affiliates with
          respect to any such claim or dispute in any
          court unless we fail to exercise our option
          to submit such claim or dispute to
          mediation, or such mediation proceedings
          have been terminated. . . . Our rights to
          mediation, as set forth herein, may be
          specifically enforced by us.

First Am. Compl. Ex. 1, at 144, ECF No. 62.

     The Cesaroni Parties respond that “if MSF was ever entitled

to mediate, it has long since waived that right.” Countercl.

Pls.’ Br. Opp’n to Countercl. Defs.’ Mot. Dismiss 33, ECF No.

87. At the October 22, 2019, hearing before the Court, counsel

                                   24
     Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 25 of 26



for the Cesaroni Parties argued that because MSF and Prasalowicz

sued them “based on the same set of facts that give rise to [the

Cesaroni Parties’] counterclaim . . . and defenses” rather than

pursuing mediation, they waived any right to mediate the

counterclaims. Oral Arg. Tr. 39:13-16, ECF No. 46.

     To the extent that MSF and Prasalowicz argue the Court

should dismiss the counterclaims for failure to mediate, the

Court concludes that they have waived any right they may have

had to mediate the counterclaims by engaging in active

litigation over a sustained period of time. Given their

litigation history, MSF and Prasalowicz have acted

inconsistently with any right to mediate. They have not moved to

compel mediation or moved to stay the proceedings pending

alternative dispute resolution. Further, MSF placed the

controversy before the Court by filing suit rather than seeking

mediation, and the Cesaroni Parties’ counterclaims arise out of

the same franchise agreement that gives rise to MSF’s claims.

     For these reasons, the Court will not dismiss the

counterclaims for failure to mediate.


          6.    Claims against Prasalowicz

     Finally, Prasalowicz argues the Cesaroni Parties cannot

bring claims against him in his individual capacity because they

have not pled that he was acting beyond the scope of his


                                   25
     Case 2:19-cv-01267-ER Document 100 Filed 10/29/20 Page 26 of 26



employment. However, under Pennsylvania law, “[a] corporate

officer is individually liable for the torts he personally

commits and cannot shield himself behind a corporation when he

is an actual participant in the tort.” Donsco Inc. v. Casper

Corp., 587 F.2d 602, 606 (3d Cir. 1978); see also Wicks v.

Milzoco Builders, Inc., 470 A.2d 86, 89 (Pa. 1983). Therefore,

the Cesaroni Parties need not plead that Prasalowicz acted

beyond the scope of his employment with respect to their tort

claims. Further, the breach of contract counterclaim names only

MSF as a counterclaim defendant, and the Court will dismiss the

trademark claims against Prasalowicz. See supra Section IV.B.4.

     Therefore, the Court will not dismiss the remaining claims

against Prasalowicz.


V.   CONCLUSION

     For the foregoing reasons, the Court will dismiss the

counterclaims against MSCM and Pupillo for lack of personal

jurisdiction. The Court will dismiss Counts V and VI against

Prasalowicz for failure to state a claim and will deny MSF and

Prasalowicz’s Motion to Dismiss the remaining counterclaims. An

order consistent with this memorandum will issue.




                                   26
